     Case 2:19-cv-00513-KJM-CKD Document 39 Filed 07/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH AUGUST MARSALA,                            No. 2:19-cv-0513 KJM CKD P
12                        Plaintiff,
13              v.                                      ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for extension of time to file a second amended complaint.

18   Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 38) is granted; and

20            2. Plaintiff is granted until August 15, 2020 to file a second amended complaint. Failure

21   to do so will result in a recommendation that this action be dismissed.

22   Dated: July 8, 2020
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27   1/mp
     mars0513.36(2)
28
